Pek Curiam.
Application was made by Mary M. Towner to the Mansfield township board of education, in the county of Warren, New Jersey, to pay for the transportation of Lillian Baysdorf to the Hackettstown High School and tuition therein for the year 1923. The board of education, by resolution on July 28th, 1923, refused to pay for the transportation and tuition of Lillian Baysdorf upon the ground that she is not a resident of the said township of Mansfield
Thereupon, Mary M. Towner filed a petition with the state. commissioner of public instruction, setting forth that she was a resident of the township of Mansfield; that she stood in locus parentes to Lillian Baysdorf, a minor of the age of thirteen years; that the latter had continuously resided with her for the last two years in said township, and she appeals to the state board of education from decision of the board *449of education of the township of Mansfield declining to furnish transportation to the Hackettstown High School and tuition fees therein for Lillian on the ground that the board did not consider her a resident of the township, &c.
An answer was filed to the petition by the Mansfield township board of education, in which it set up that the petitioner kept a school advertised as the junior school for children to be educated as far as the eighth grade; that at present she has about ten or twelve pupils; that she makes it a business to furnish these children with board, and she teaches them as far as the eighth grade; that she follows this as a business and receives compensation for boarding said children; that Lillian Baysdorf is at her home, and the father pays for her board and teaching there; that the board does not consider Lillian a resident of the township, but is simply a boarder at petitioner's home; that Lillian’s home is with her parents, either in New York City or Brooklyn, &c. There was a hearing had by the state board, and the testimony of Mary Towner, Lillian and her father was taken, and that of another witness. The state commissioner reversed the decision of the board of education, and held that Lillian was a resident of Mansfield township^ and entitled to transportation and tuition. The board of education of Mansfield township sued out a writ of certiorari to review the decision of the state hoard of education, but neither Mary Towner nor Lillian is made- a party to the proceedings here.^ We think both should be made parties. In the present state of the case a judgment would be of no effect so far as Mary Towner’s or Lillian’s legal rights were concerned. If Lillian is made a party a guardian ad litem would be appointed upon application to the court. Until the record is put in proper shape no further action will he taken by the court.